Citation Nr: 0825425	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-03 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1975 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In August 2006, the veteran was afforded a Decision Review 
Officer (DRO) informal conference in lieu of a formal RO 
hearing.  A conference report is of record.

In April 2008, the veteran testified at a Travel Board 
hearing at the Albuquerque RO before the undersigned Veterans 
Law Judge.  A transcript of this hearing is of record.

The Board notes that the veteran submitted additional 
evidence at the time of his Travel Board hearing.  A waiver 
of RO consideration of this evidence dated April 2008 has 
been associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service, specifically a personal 
assault by a drill instructor while in basic training, 
personal assaults by mental patients being treated at the 
psychiatric wards on 
which he worked, humiliation endured at the hands of an 
officer and a Non-commissioned Officer in Charge (NCOIC) in 
his chain of command, "cutting down" the body of a 
psychiatric patient after an attempted suicide, guarding a 
suicidal psychiatric patient who was subsequently transferred 
to a private facility and committed suicide, and seeing 
patients on a burn unit.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2007).

The Board observes the regulations provide that VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2007).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressors.  In this regard, the Board 
observes that the notice letters provided to the veteran do 
not provide the required notice with respect to PTSD claims 
based on personal assault.  Pursuant to the VCAA, the Board 
observes that the veteran and his representative should be 
sent a letter that advises them as required by 38 C.F.R. § 
3.304(f)(3) and allows an opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.

The veteran has identified multiple stressors, although some 
by their very nature are not capable of verification through 
official sources.  However, the veteran also contends that he 
cut down a soldier, possibly Private Alvarez, who had 
attempted suicide at Ft. Campbell, Kentucky in late 1970.  If 
sufficient information is provided to permit verification, 
the RO/AMC should then attempt to verify the veteran's 
claimed stressor through official sources.  

The veteran did submit a lay statement from [redacted] which 
detailed essentially the same information regarding the 
stressor concerning the suicide of Annie Pace at a civilian 
hospital.  Mr. [redacted]indicates he served with the veteran and 
served at Tripler Army Medical Center from May 1970 to May 
1973.  An attempt to verify Mr. [redacted] military service at 
that facility during that time frame should be made through 
official sources.

The veteran also claims that he was treated at Tripler Army 
Medical Center for mental health issues.  Such records should 
specifically be requested from the National Personnel Records 
Center (NPRC) as well as directly from Army Medical Center. 

The Board notes that the claims file contains a multitude of 
records concerning the veteran's outstanding performance with 
the Army Reserves between 1978 and 1995.  However, the 
veteran has submitted copies of documentation of disciplinary 
actions taken against him while on active service.  The 
RO/AMC should request the veteran's active duty personnel 
file from the NPRC.
 
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The RO/AMC 
should obtain ongoing records from the Albuquerque Vet Center 
(also referred to as the Mountain Road VA Counseling Center).  
Id.  

In a treatment note dated August 2004 from the Albany VA 
medical center (VAMC), a diagnosis of PTSD is indicated.  The 
Board notes that in the context of the veteran's VA 
examination, afforded to him in September 2006, the examiner 
did not give the veteran a diagnosis of PTSD, and indicated 
that the veteran's credibility was in question since he 
originally contended he served in Vietnam.  However, the 
record reveals the veteran's original claim related stressors 
involving his psychiatric ward duties, as did his in depth 
stressor statement submitted in March 2005.  Moreover, 
service treatment records do confirm that the veteran was 
bitten by a patient on the little finger and was hit in the 
nose by a patient.  The Board also notes that the veteran's 
claims file contains evidence of stressors not associated 
with his period of active service, to include indications by 
the veteran of being sexually abused as a young child and as 
an adolescent.  Also, private medical opinions from the 
veteran's private physician as recently as March 2008 
indicate that the veteran's mental problems are caused by 
chronic pain and physical illness.  Thus, the RO/AMC should 
schedule the veteran for a VA psychiatric examination to 
determine whether the veteran meets the diagnostic criteria 
for PTSD and if so, whether such is related to a verified or 
corroborated stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with the notice required in 
38 C.F.R. § 3.304(f)(3) pertaining to 
claims for service connection for PTSD 
based on personal assault. 

2.  Request the veteran's mental health 
treatment records from both NPRC and 
Tripler Army Medical Center.  
Additionally, request the veteran's 
complete personnel file for his active 
duty service from the NPRC.

3.  Attempt to verify [redacted] (the 
author of the buddy statement) service at 
Tripler Army Medical Center from May 1970 
to May 1973 through official sources.

4.  Attempt to verify, through official 
sources, the stressor concerning the 
attempted suicide of Private Alvarez at 
Ft. Campbell, Kentucky in late 1970.  If 
additional information is required from 
the veteran, such should be requested. 

5.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for mental health problems.  
After obtaining any necessary 
authorization from the veteran, the RO/AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which are not already contained in the 
claims file.  Additionally, obtain and 
associate with the claims file the 
veteran's mental health treatment records 
from the Albany VAMC since March 2008 and 
records from the Albuquerque Vet Center.

6.  Schedule the veteran for a VA 
examination to determine if a diagnosis of 
PTSD is warranted based on a 
verified/corroborated stressor, to include 
being bitten and hit in the nose by 
patients and any other stressor 
subsequently verified or corroborated.  
The RO/AMC should advise the examiner of 
the additional verified/corroborated 
stressors.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

7.  The claim for service connection for 
PTSD should then be re-adjudicated.  If 
the claim remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



